Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chui (2019/0354614) in view of Nemoto (2018/0189100).

Regarding claim 1, Chui teaches
a system for asynchronous delayed update in a virtual distributed ledger technology network, comprising: 
at least one hardware processor; and 
at least one memory device storing instructions executable by the at least one hardware processor to perform operations comprising: 
creating a first virtual machine or container associated with a master ledger; (Chui, [0033]  For example, master ledger information 226 may be processed by one or more processing entities (e.g., virtual machines) included in the blockchain layer 216.)
creating one or more additional virtual machines or containers, wherein each of the one or more additional virtual machines or containers is associated with a slave ledger; (Chui, [0029] In some embodiments, when new environments are setup, a child ledger A, B, or C is created. In those embodiments, child ledger A, B, or C are associated with a cloud environment A, B, or C, and linked to master ledger ML.  [0028] Referring to FIG. 1, the network 100 includes an enterprise cloud network 102 and a cloud network 104. Cloud network 104 includes cloud environments A, B, C, . . . N.)
receiving, at the first virtual machine or container, a transaction request comprising transaction information; (Chui, [0024] State transitions may result from chaincode invocations (i.e., transactions) submitted by participating parties (e.g., client nodes, ordering nodes, endorser nodes, peer nodes, etc.).  [0027] Some further embodiments include updating the master ledger as trusted through smart contract.)
updating the master ledger with the transaction information; (Chui, 0030] Master ledger ML is updated when smart contract conditions are met in some embodiments.)
communicating, by the first virtual machine or container, with the one or more additional virtual machines or containers, an update from the master ledger to the slave ledgers at one or more times determined …(Chui, [0030] A blockchain 106 may detect when master ledger is updated. Upon detection, blockchain 106 initiates deployment of the update by way of deployment automation tooling 108 to all managed environments, i.e., to cloud environments A, B, and/or C. Updates with customer may be scheduled, and if needed, the customer approval is requested.  [0046] In some embodiments, when the master ledger is updated, the corresponding change will be deployed to all children ledgers, as defined by the smart contract.)
updating the one or more additional virtual machines or containers based on the communicated update of the master ledger (Chui, [0030] Upon detection, blockchain 106 initiates deployment of the update by way of deployment automation tooling 108 to all managed environments, i.e., to cloud environments A, B, and/or C.)
While the update scheduling by Chui teaches an update determination (based on a), Chui does not explicitly teach delay tolerance (system processing delay).  In the interest of compact prosecution, Nemoto is cited because Nemoto teaches a communication delay when selecting a server (child ledger node). 
Nemoto teaches delay tolerance associated with each of the one or more servers  (Nemoto, [0061] The owner ID 320, the reputation 330, the load 340 and the delay 350 are used by the consensus module 220 to select a server 120 to which transaction approval processing is to be requested.  [0068] Further, in the case where there is no designated item to be prioritized, any item such as, for example, the reputation may be prioritized by default. As the “item”, at least one of the owner ID of the server 120, the load of the server 120, the degree of importance 430 of the smart contract 210 and the delay (communication delay) of the server 120 can be employed.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied Nemoto’s blockchain distributed server priority with Chui’s child ledger node selection because doing so improves load distribution and system reliability (Nemoto [0121] Therefore, it is expected that a processing load is distributed (for example, requesting of execution of the smart contract 210 with a high load to a server 120 with low performance is avoided) while maintaining increase in reliability of the participatory distributed system.)

Regarding claim 2, Chui and Nemoto teach
the system of claim 1, wherein the first virtual machine or container is a master producer node associated with a virtual distributed ledger technology network and the one or more additional virtual machines or containers are one or more slave consumer nodes associated with the virtual distributed ledger technology network, (Chui, [0030] A blockchain 106 may detect when master ledger is updated. Upon detection, blockchain 106 initiates deployment of the update by way of deployment automation tooling 108 to all managed environments, i.e., to cloud environments A, B, and/or C. Updates with customer may be scheduled, and if needed, the customer approval is requested.)  each of the one or more slave consumer nodes storing at least partially replicated ledger  (Chui, [0029] In some embodiments, when new environments are setup, a child ledger A, B, or C is created)

Claims 8-9 are method claims for the system claims 1-2 and are rejected to for the same reasons as claims 1-2.

Claims 15-16 are media claims for the system claims 1-2 and are rejected to for the same reasons as claims 1-2.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chui (2019/0354614) in view of Nemoto (2018/0189100) in view of Naqvi (2019/0229918).

Regarding claim 3, Chui and Nemoto teach
the system of claim 2, wherein the one or more times are different (Nemoto, [0073] The consensus module 220 then selects a server "2001" with the smallest delay 350 among servers ) and the master producer node communicates the update of the master ledger with each of the one or more slave consumer nodes  … the one or more slave consumer nodes are …  updated (Chui, [0029] In some embodiments, when new environments are setup, a child ledger A, B, or C is created. In those embodiments, child ledger A, B, or C are associated with a cloud environment A, B, or C, and linked to master ledger ML.  [0046])
Nemoto combined with Chui for the same reasons as claim 1.
Chui teaches scheduling with constraints but does not teach asynchronously updated.
However Naqvi teaches at a different time  … synchronously updated (Naqvi 0182] The method of FIG. 10C updates the ledger/record-keeper 1102 (FIG. 11) asynchronously and terminates execution. [0214] Now, as described above, after a transaction is executed, the initiating device executes an asynchronous update of the record-keeper or ledger. We propose that the asynchronous updating method be designed to effectuate the update within a pre-determined time after the conclusion of the transaction.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Naqvi’s asynchronous updates with Chui’s updates because doing so improves transaction throughput and updating requirements (Naqvi [0044] Concomitantly, two transacting devices may operate at the speed of the underlying communication network, thus improving the transaction throughput  [0046] The two client devices need not synchronize their updates of the record-keeper with each other or with the transaction process. We refer to such an updating policy as an asynchronous update of the state of the record-keeper.)

Claim 10 is a method claim for the system claim 3 and is rejected to for the same reasons as claim 3.

Claim 17 is a media claim for the system claim 3 and is rejected to for the same reasons as claim 3.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 4:  Chui requires a consensus before adding a transaction to a blockchain ledger1  Naqvi also teaches consensus2.  The prior art does not anticipate or make obvious updating virtual machines slave ledgers based on a master ledger where consensus is not performed.
Claim 5 depends on claim 4 and if 4 is rewritten as described above then claim 5 is allowable
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 6:  The prior art does not anticipate or make obvious transmitting a bulk update based on an aggregation delay allowance based on delay and inter-node latency to the slave nodes.
Claim 7 depends on claim 6 and if 6 is rewritten as described above then claim 7 is allowable.

Claims 11-14 are method claims for the system claims 4-7 and are objected to for the same reasons as claims 4-7.

Claims 18-20 are media claims for the system claims 4, 5 and 7 and are objected to for the same reasons as claims 4, 5 and 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sanghvi (2020/0174912) discloses distributed ledger with parent and child ledgers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE S ASHLEY whose telephone number is (571)270-0315. The examiner can normally be reached 9-5 PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Kim can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE S ASHLEY/               Examiner, Art Unit 2494                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 (Chui [0003] Since blockchain is a distributed system, before adding a transaction to the blockchain ledger, all peers need to reach a consensus status. [0027] These updates are completed with consensus and prevent manual intervention bypassing approval.)
        
        2 (Naqvi [0032] Maintaining consistency or achieving consensus under state changes is a crucial requirement for transaction processing systems in distributed and decentralized systems and finds its expression in many applications)